TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00425-CR


Patrick Reville Dixon, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52422, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
The opinion and judgment dated January 21, 2005, are withdrawn.  Dixon's motion
for extension of time to file pro se brief is granted.  Ms. Shelia F. Norman, Bell County District
Clerk, shall promptly make a copy of the appellate record available to Dixon if she has not already
done so.  Dixon shall have until March 25, 2005, to file a pro se brief or other written response to
the brief filed by his appointed counsel.
It is ordered February 3, 2005.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish